Citation Nr: 1456316	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-27 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to service connection for a bilateral knee disability.

2. Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Adams, Counsel




INTRODUCTION

The Veteran served on active duty from January 1966 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  A January 2012 rating decision continued and confirmed the prior denial.

This case was remanded by the Board in December 2013 for further development and is now ready for disposition.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

Right and left knee disabilities, and a right foot disability, were not shown during active duty, were not diagnosed until many years post-service, and the competent and credible evidence fails to establish an etiological relationship between the Veteran's bilateral knee and right foot disabilities and his active service.


CONCLUSION OF LAW

Right and left knee disabilities and a right foot disability were not incurred in or aggravated by service, and may not be presumed related to service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that he has bilateral knee and right foot disabilities that are related to service.  Specifically, he contends that he obtained his disabilities working as an "ammo technician" during his service stateside in the Republic of Vietnam.  See, September 2012 substantive appeal.

Initially, while the Veteran's DD Form 214 documents that he was awarded a Purple Heart and Combat Action Badge for his service the Republic of Vietnam, he does not contend, nor does the evidence show, that he sustained any injury to his right or left knee or right foot during service.

In this regard, the service treatment records reflect no complaints of, treatment for, or a diagnosis related to a right or left knee disability or a right foot disability.  A December 1969 RFAD (release from active duty) examination reflects a normal clinical evaluation of his feet and lower extremities.

Notwithstanding, the Board has assumed the Veteran did, at some point during service, injure this knees and right foot during service.  This question then becomes did these injuries from between January 1966 to January 1970 become a chronic problem at this point, 44 years after service. 

Next, post-service evidence does not reflect complaints of bilateral knee or right foot disabilities for many years after service discharge.  Specifically, treatment records first reflect complaints of bilateral knee problems in October 2005 diagnosed as arthritis.  In August 2010, bilateral osteoarthritis was diagnosed.  A right foot problem was documented in November 2010 at which time the Veteran complained of right foot pain since his discharge from service.  The assessment was "probably post traumatic arthritis."  

The Veteran's reported history of continued right foot symptomatology since active service has also been considered, but is not found to be accurate.  To the extent that he also alleges continuity of bilateral knee symptomatology since service, any such reported history is also inaccurate.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Notably, records do not reflect problems relating to his knees until 2005 and right foot until 2010.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In this case, the Board finds that the Veteran did not experience any symptoms of the claimed conditions for over 35 years after service.  This long period without problems (while, importantly, other problems are indicated) weighs against the claims.  

Significantly, the Veteran has not provided any explanation as to why he delayed seeking treatment for his right foot and bilateral knee disability for over 35 years following separation from service, while at the same time getting treatment for other problems.

Moreover, importantly, although he filed a service connection claim for phosphorous burns in January 1970 (clearly indicating that the Veteran did know how to file a claim); it was not until 2011, 41 years later, that he initially filed a claim for right and left knee and right foot disabilities.

The fact that the Veteran was aware of the VA benefits system, but did not file a claim for disability benefits for his right foot disability at that time, weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as fact finder to draw a reasonable inference). 

Simply stated, the Veteran knew how to file a claim in 1970 but did not initially file a claim for his right foot and bilateral knee problems until 2011.  His own actions provide factual evidence against these claims.   

Had the Veteran been experiencing right foot and bilateral knee problems at that time, there seems to be no reason why the Veteran would not have also filed compensation claims for his bilateral knee and right foot disabilities at that time.  The value of the Veteran's assertions are additionally diminished, given that there is clinical evidence indicating that his knees and right foot were normal at the time he left service.  While the Veteran's highly honorable service is noted for the record, there is simply no basis to find the Veteran has, as contented, had these problems for many decades and significant evidence against this claim, including the Veteran's own actions in this case over many years.

Accordingly, the Board finds any of the Veteran's statements asserting continuity of symptomatology of right foot and bilateral knee problems since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements. 

Having determined that the Veteran's alleged clinical history regarding onset and continuity of right foot and bilateral knee disability are not consistent with the evidence, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints. The evidence does not indicate that the bilateral knee and right foot problems the Veteran has today are connected to service.  The service and post-service evidence provide particularly negative evidence against these claims. 

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his bilateral knee and right foot disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the etiology of osteoarthritis, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection on both a direct and secondary basis and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included. Id. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  Pursuant to the Board's December 2013 remand to provide the Veteran with the appropriate VCAA notice, that same month the Veteran was notified via a letter of the criteria for entitlement to service connection for bilateral knee and right foot disabilities, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  The timing deficiency with respect to this notice was cured by readjudication of the claim in February 2014.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.  Moreover, in February 2014, he submitted a waiver of AOJ (agency of original jurisdiction) consideration of additional evidence and waiver of the 30-day waiting period, and indicated that he desired to have his claims certified immediately to the Board

The Board notes that a VA medical opinion was not obtained in this case to address the etiology of the Veteran's bilateral knee and right foot disabilities.  The Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA medical opinion is warranted.  38 U.S.C.A. § 5103A(a).  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and (4) whether there otherwise is sufficient competent medical 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically"  provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, the only evidence that the Veteran's bilateral knee and right foot disabilities are related to his service is the Veteran's own conclusory generalized statements, which are unsupported by the medical evidence or the Veteran's past actions.  Although the Veteran believes that his disabilities should be service connected, the fact remains that none of his arguments have been bolstered by the opinion of any medical professional and the post-service treatment record provides highly probative evidence against these claims, beyond his own prior claims in which he made no reference to these problems.  Accordingly, the Board finds that referral for a VA medical examination or opinions are not warranted.

As such, the lay statements that are of record are simply insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274. 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.


ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


